IN THE COURT OF CRIMINAL APPEALS
OF TEXAS




NO. WR-76,891-02


EX PARTE PATRICK EVANS, Applicant





ON APPLICATION FOR WRIT OF HABEAS CORPUS 
CAUSE NUMBER 0989458-A IN THE CRIMINAL DISTRICT COURT NO. TWO
TARRANT COUNTY 


 Per Curiam.


O R D E R

 This is an application for a writ of habeas corpus that was transmitted to this Court by the
clerk of the trial court pursuant to the provisions of Article 11.07, Section 3, of the Texas Code of
Criminal Procedure.  Ex Parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was
convicted of capital murder and sentenced to life imprisonment.  The Eighth Court of Appeals
affirmed his conviction.  Evans v. State, No. 08-07-00213-CR (Tex. App.-El Paso, delivered August
12, 2009, pet. ref'd). 
	After a review of the record, we adopt the trial court's findings of fact and conclusions of law
with the exception of the findings and conclusions regarding ground four.  Relief is denied.
DELIVERED: September 26, 2012
DO NOT PUBLISH